CONSOLIDATED PROMISSORY NOTE

 

 

U.S. $1,400,000.00 Miami, Florida   January 11, 2013

 

1.          Parties:

 

1.1          Net Talk.Com, Inc., a Florida corporation (the "Borrower")

 

1.2          1080 NW 163 DRIVE, LLC, a Florida Limited Liability Company (the
"Lender")

 

2.          Borrower's Promise to Pay:          For value received Borrower
promises to pay to the order of Lender, its successors or assigns ONE MILLION
FOUR HUNDRED THOUSAND & NO/100 DOLLARS ($1,400,000.00) (the "Principal") or so
much thereof as may be advanced hereunder, plus interest (the "Interest") on the
Principal from time to time remaining unpaid.

 

3.          Interest:

 

3.1          Rate:          TWELVE PERCENT (12%) per annum, such rates sometimes
referred to as the "Applicable Interest Rate".

 

3.2          Interest Computation: Interest shall be computed on the outstanding
principal balance for the actual number of days which have elapsed from the date
of each advance, calculated on a basis of a 360-day year. Upon the occurrence of
any default under the loan documents as delivered below (regardless of whether
or not the maturity date of the indebtedness evidenced hereby (the "Loan") is
accelerated), all advances of the Loan shall bear interest at the lesser of (a)
eighteen percent (18%) or (b) the highest rate allowed by law (the "Default
Rate").

 

4.          Payments:          Interest only monthly at the Applicable Interest
Rate. The first such monthly interest payment to be due and payable February 28,
2013, and monthly thereafter on the 29th of each month (with the exception of
February which shall be due on the last day of that month)until the Maturity
Date.

 

5.          Maturity Date:          This Note shall mature and the entire unpaid
Principal and any accumulated unpaid Interest thereon shall be due and payable
on November 29, 2014 (the "Maturity Date").

 

6.          Additional Interest Rate Provisions:

 

6.1          All payments hereunder shall be made in lawful money of the United
States of America.

 

6.2          In the event that the interest rates applicable under this Note
(collectively the "Applicable Interest Rate") or the Default Rate exceeds the
maximum rate of interest allowed by applicable law, as amended from time to
time, in any interest period during the initial term or any extension of this
Note, only the maximum rate of interest allowed shall then be charged but
thereafter in any interest period or periods during which the rate is less than
the maximum rate allowed by applicable law, as amended from time to time, the
Applicable Interest Rate and the Default Rate shall be increased so that Lender,
its successors or assigns, may collect interest in such amount as may have been
charged pursuant to the terms of this Note, but which was not charged because of
the limitation imposed by law.

 

6.3          It is the intent of the parties hereto that in no event shall the
amount of interest due or payment in the nature of interest payable hereunder
exceed the maximum rate of interest allowed by applicable law, as amended from
time to time, and in the event any such payment is paid by the Borrower or
received by the Lender, then such excess sum shall be credited as a payment of
Principal, unless the Borrower shall notify the Lender, in writing, that the
Borrower elects to have such excess sum returned to it forthwith. The Lender
may, in determining the maximum rate of interest allowed under applicable law,
as amended from time to time, take advantage of: (i) the rate of interest
permitted by Florida Statutes, Chapter 687.12 ("Interest rates; parity among
licensed lenders or creditors") and 12 United States Code, Section 85 and 86,
and (ii) any other law, rule or regulation in effect from time to time,
available to Lender which exempts Lender from any limit upon the rate of
interest it may charge or grants to Lender the right to charge a higher rate of
interest than that allowed by Florida Statutes, Chapter 687.

 

 



Future Advance - Consolidated Promissory Note

File No. «Closing»

 

Initials: ______ _____





 

 

 

 

7.          Prepayment:          This promissory note may only be prepaid in
whole or in part during the first twelve (12) months of its existence, upon the
payment of a prepayment premium from the borrower to the holder hereof in an
amount equal to the amount of interest that would have been earned upon the
portion so prepaid had it remained in existence for a full twelve (12) months
from the date of this Promissory Note, less any interest payments actually made
during such 12 month period. Thereafter this promissory note may be prepaid in
whole or part without penalty at any time.

 

The aforedescribed prepayment premium shall be due and payable by the borrower
to the holder hereof, regardless of whether the prepayment is voluntary or
involuntary, by reason of default and acceleration and regardless of whether the
holder hereof collects default interest or not.

 

8.          Application of Payments:          So long as no default has occurred
in this Note, all payments hereunder shall first be applied to Interest, then to
Principal. Upon default in this Note, all payments hereunder shall first be
applied to costs, then to Interest, and the remainder to Principal.

 

9.          Other Instruments:          The term "Loan Documents" shall mean all
and any of the documents now or hereafter executed by Borrower, by others, or by
Borrower and others, in favor of Lender, which wholly or partly secure or are
executed in connection with this Note, including, but not limited to any loan
commitment given by Lender to Borrower.

 

10.          Place of Payment:          All payments hereunder shall be made at
Lender's Offices at 1541 Sunset Drive - Suite 302, South Miami, FL 33143, or
such other place as Lender may from time to time designate in writing.

 

11.          Default:

 

11.1          If any payment of Principal, Interest, or other sum due Lender
hereunder or under any of the Loan Documents is not paid within fifteen (15)
days of the date as and when due, or if any other default occurs under any of
the Loan Documents, or if any obligation of Borrower under any of the Loan
Documents is not fully performed, then this Note shall be in default.

 

11.2          Upon default in this Note, the Lender, at its option, may declare
the entire unpaid Principal balance of this Note, together with accrued
Interest, to be immediately due and payable without notice or demand.

 

11.3          In addition to payments of Interest and Principal, if there is a
default in this Note the Lender shall be entitled to recover from the Borrower
all of the Lender's costs of collection, including the Lender's attorney,
paralegal, and legal assistant fees and court costs (whether for services
incurred in collection, litigation, bankruptcy proceedings, appeals or
otherwise), and all other costs incurred in connection therewith, including but
not limited to preparation of default letters or notices related thereto.

 

11.4          Upon default in this Note, the unpaid principal balance (together
with all sums due hereunder) shall thereafter bear interest at the lesser of (a)
eighteen percent (18%) or (b) the maximum rate allowed by law, "the default
rate" and Post-judgment interest shall accrue on the unpaid balance of any
judgment entered on this promissory note at the default rate provided herein,
pursuant to Section 55.03(1), Florida Statutes, as amended from time to time.

 

11.5          The default rate of interest will prevail after judgment pursuant
to Section 55.03, Florida Statutes, as amended from time to time.

 

12.          Late Charge:          A late charge of five percent (5%) of any
payment required hereunder shall be imposed on each and every payment, other
than the final lump sum principal payment due hereunder, not received by the
Lender within ten (10) days after it is due. The late charge is not a penalty,
but liquidated damages to defray administrative and related expenses due to such
late payment. The late charge shall be immediately due and payable and shall be
paid by the Borrower to the Lender without notice or demand. This provision for
a late charge is not and shall not be deemed a grace period, and Lender has no
obligation to accept a late payment. Further, the acceptance of a late payment
shall not constitute a waiver of any default then existing or thereafter arising
in this Note.

 

13.          Waivers:          The Borrower and any endorsers, sureties,
guarantors and all others who are, or may become liable for the payment hereof
severally: (a) waive presentment for payment, demand, notice of demand, notice
of non-payment or dishonor, protest and notice of protest of this Note, and all
other notices in connection with the delivery, acceptance, performance, default,
or enforcement of the payment of this Note, (b) waive any exemption of
disposable earnings from attachment or garnishment under Florida Statutes,
Section 222.11, (c) consent to all extensions of time, renewals, postponements
of time of payment of this Note or other modifications hereof from time to time
prior to or after the maturity date hereof, whether by acceleration or in due
course, without notice, consent or consideration to any of the foregoing, (d)
agree to any substitution, exchange, addition, or release of any of the security
for the indebtedness evidenced by this Note or the addition or release of any
party or person primarily or secondarily liable hereon, (e) agree that the
Lender shall not be required first to institute any suit, or to exhaust its
remedies against the undersigned or any other person or party to become liable
hereunder or against the security in order to enforce the payment of this Note
and (f) agree that, notwithstanding the occurrence of any of the foregoing
(except by the express written release by Lender of any such person), the
undersigned shall be and remain, jointly and severally, directly and primarily
liable for all sums due under this Note.

 

 



Future Advance - Consolidated Promissory Note - Page 2

File No. «Closing»

 

Initials: ______ _____





 

 

 

 

14.          Set-Offs:          The Borrower and any endorsers, sureties,
guarantors, and all others who are, or who may become liable for the payment
hereof, severally expressly grant to the Lender a continuing First lien security
interest in and authorize and empower the Lender, at its sole discretion, at any
time after the occurrence of a default hereunder to appropriate and, in such
order as Lender may elect, apply to the payment hereof or to the payment of any
and all indebtedness, liabilities and obligations of such parties to the Lender
or any of Lender's affiliates (whether such indebtedness, liabilities and
obligations are or will be joint or several, direct or indirect, absolute or
contingent, liquidated or unliquidated, matured or unmatured, including, but not
limited to, any letter of credit issued by Lender for the account of any such
parties), any and all money, general or specific deposits, or collateral of any
such parties now or hereafter in the possession of the Lender.

 

15.          Submission to Jurisdiction:          Borrower, and any endorsers,
sureties, guarantors and all others who are, or who may become liable for the
payment hereof severally, irrevocably and unconditionally (a) agree that any
suit, action, or other legal proceeding arising out of or relating to this Note
may be brought, at the option of the Lender, in a court of record of the State
of Florida in Miami-Dade County, in the United States District Court for the
Southern District of Florida, or in any other court of competent jurisdiction;
(b) consent to the jurisdiction of each such court in any such suit, action or
proceedings; and (c) waive any objection which it or they may have to the laying
of venue of any such suit, action, or proceeding in any of such courts.

 

16.          Miscellaneous Provisions:

 

16.1          The term Lender as used herein shall mean any holder of this Note.

 

16.2          Time is of the essence in this Note.

 

16.3          The captions of sections of this Note are for convenient reference
only, and shall not affect the construction or interpretation of any of the
terms and provisions set forth in this Note.

 

16.4          All notices, demands, requests and other communications required
under this Note shall be given in writing delivered by hand or mail, and shall
be conclusively deemed to have been received when, upon receipt or refusal of
such receipt, by United States first class mail, return receipt requested,
postage prepaid, addressed to the party for whom it is intended at the following
address: For Lender at 1541 Sunset Drive - Suite 302, South Miami, FL 33143, and
for Borrower at 1080 NW 163 Drive, Miami, FL 33169. Any party may designate a
change of address by written notice to the other party, received by such other
party at least ten (10) days before such change of address is to become
effective.

 

16.5          This Note shall be construed, interpreted, enforced and governed
by and in accordance with the laws of the State of Florida (excluding the
principles thereof governing conflicts of law), and federal law, in the event
federal law permits a higher rate of interest than Florida law.

 

16.6          If any provision or portion of this Note is declared or found by a
court of competent jurisdiction to be unenforceable or null and void, such
provision or portion thereof shall be deemed stricken and severed from this
Note, and the remaining provisions and portions thereof shall continue in full
force and effect.

 

16.7          This Note may not be amended, extended, renewed or modified nor
shall any waiver of any provision hereof be effective, except by an instrument
in writing executed by an authorized officer of the Lender and Borrower. Any
waiver of any provision hereof shall be effective only in the specific instance
and for the specific purpose for which given.

 

16.8          This promissory note is a consolidation and renewal of the
original Promissory Note between the parties hereto, dated November 29, 2012,
and the Future Advance Promissory Note between the parties hereto dated January
11, 2013.

 

 



Future Advance - Consolidated Promissory Note - Page 3

File No. «Closing»

 

Initials: ______ _____



 

 

 

 

17.          Waiver or Trial by Jury:          BORROWER AND LENDER (BY
ACCEPTANCE OF THIS INSTRUMENT) HEREBY KNOWINGLY, IRREVOCABLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT EITHER MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY ACTION, PROCEEDING OR COUNTERCLAIM BASED ON THIS NOTE, OR ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS NOTE OR ANY LOAN DOCUMENTS OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
ANY PARTY HERETO OR TO ANY LOAN DOCUMENT. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR BORROWER AND LENDER ENTERING INTO THE SUBJECT LOAN TRANSACTION.

 

 

THE PROPER FLORIDA DOCUMENTARY STAMP TAX HAS BEEN PAID ON THIS CONSOLIDATED
PROMISSORY NOTE AND EVIDENCE OF SUCH PAYMENT APPEARS ON THE MORTGAGE and FUTURE
ADVANCE AND CONSOLIDATION AGREEMENT SECURING THIS NOTE.

 

 

 

  NET TALK.COM, INC, a Florida Corporation       By:    /s/ Anastasios
Kyriakides             Anastasios Kyriakides, President           (Corporate
Seal)        

 

 

State of Florida County of Miami-Dade   The foregoing instrument was
acknowledged before me this 11 day of January, 2013 by Anastasios Kyriakides,
President of NET TALK.COM, INC, a Florida Corporation, on behalf of the
corporation. He [_] is personally known to me or [X] has produced a driver's
license as identification.       [Notary Seal] Notary Public       Printed Name:
        My Commission Expires:          

 

 

 

Future Advance - Consolidated Promissory Note - Page 4

File No. «Closing»

 

Initials: ______ _____





 

